

116 HR 8493 IH: Passports for Purple Hearts Act
U.S. House of Representatives
2020-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8493IN THE HOUSE OF REPRESENTATIVESOctober 1, 2020Mr. Ryan (for himself and Mr. Reschenthaler) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo amend the Passport Act of 1920 to exempt from the collection of certain passport fees an individual who was awarded the Purple Heart, and for other purposes.1.Short titleThis Act may be cited as the Passports for Purple Hearts Act. 2.Exemption from certain passport fees of an individual who was awarded the Purple HeartSection 1 of the Act of June 1, 1920 (22 U.S.C. 214; commonly referred to as the Passport Act of 1920), is amended—(1)in subsection (a), in the third sentence, by inserting from an individual who was awarded the Purple Heart; before or from an individual or individuals abroad; and(2)by adding at the end the following new subsection:(c)In this section, the term passport includes a passport card..